UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7468



BERESFORD EMERSON DAKIN-DAVIS,

                                            Petitioner - Appellant,

          versus


JANET RENO, Attorney General of the United
States,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
99-2366-DKC)


Submitted:   April 10, 2000                   Decided:   May 1, 2000


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Beresford Emerson Dakin-Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dakin-Davis appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the

district court.   See Dakin-Davis v. Reno, No. CA-99-23566-DKC (D.

Md. Oct. 1, 1999).   Appellant’s motion for bond while his appeal is

pending is denied.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2